At the outset, I would like to express my sincere condolences to the people of Mexico following the catastrophic earthquake there.
My ancient people have gone through a long and difficult journey of historical development and formation. Centuries ago, we developed our own written language and established our own multi-ethnic State known to history as the Great Kyrgyz Khanate. Unfortunately, subsequent historical events led to the loss of the Khanate and the destruction of the greater part of our people. We used to be referred to as a vanishing ethnic group. Accordingly, freedom, independence and a sovereign State became our national ideals and an impassioned driving force for our people throughout their historic journey. That journey culminated in 1991 in our achievement of sovereignty.
However, our struggle for freedom, democracy and justice continue. I am proud of my freedom-loving people, who in the past 12 years have executed two popular revolutions against a dictatorial regime and have shown that the only true source of power in the Kyrgyz Republic is the people.
“In other countries similar events could have led to the destruction of democracy and entailed significant strife, but the Kyrgyz people underwent difficult circumstances and preserved their democracy, which I hope will serve as a model for other countries.”
Those are the words of the Secretary-General, and we are eternally grateful to Mr. António Guterres for his balanced assessment of historic events during our country’s most recent past.
Like all other countries that have chosen the path of sustainable development, the Kyrgyz Republic is committed to achieving the Sustainable Development Goals. The well-being and prosperity of humankind is our main goal. Despite the impact of the global economic and financial crisis, the decline in energy prices and the sanctions-based standoff of the global Powers, the gross domestic product of the Kyrgyz Republic has been steadily growing for the past few years, and our currency, the Kyrgyzstan som, is one of the most stable of the countries that make up the Commonwealth of Independent States.
We are embarking on several major projects, including the improvement of our infrastructure. We have achieved energy independence and a stable energy sector. The Kyrgyz Republic, a country that once went nowhere, has reinvented itself as a country of transit.
We are meeting all of our commitments with respect to the social fabric of the country. Salaries for teachers and doctors are on the rise, and pensions and other social benefits are also gradually increasing. Over the past five years, the rate of extreme poverty among the population has decreased by a factor of 4.5.
We have begun a meaningful and systematic campaign to rid the Government of the scourge of corruption, in particular at the top levels of power. In our country, the privileged circles and untouchables of six or seven years ago no longer exist.
We are engaged in dialogue today on equal terms with all our international partners. As we build our independence in foreign policy, we base it exclusively on protecting our national interests, with special priority for regional integration. The borders that we share with our neighbours are becoming gateways to friendship and good neighbourliness.
Our main achievements in recent years have been peace, consensus and stability. The country is changing before our eyes. The Kyrgyz Republic is the first and only country in the post-Soviet Central Asian region with a parliamentary democracy. International organizations, including the United Nations, recognize the Kyrgyz Republic as one of the most free and stable States with a strong civil society in Eurasia.
One achievement of particular note is the introduction of a new electoral model using biometric technologies to identify voters and count votes electronically. We successfully used that system in the 2015 parliamentary elections and in a referendum held last year. The democratic process and openness that characterized the electoral campaign in the Kyrgyz Republic were validated by international observers and, most important, by the country’s political parties’ acceptance of their outcome. Campaigning is now in full gear for the presidential elections to be held on 15 October. In our view, fair and transparent elections are crucial to our country’s stability, and we are determined to achieve that. I firmly believe that our newly elected Government will continue to advance its development as a democratic and open State.
Kyrgyzstan is currently developing a long-term national strategy for sustainable development through 2040. Our strategic goals for future sustainable development include accelerated economic development that provides people with decent jobs; ensuring economic and social well-being; public security and a high quality of life; and developing a parliamentary democracy and a strong civil society.
One of the key initiatives of that strategy is the “Clean Society” Taza Koom initiative, designed to develop and promote the principles of electronic Government and open society in our country. During his visit to my country, Secretary-General Guterres noted that the Kyrgyz Republic is not only a pioneer of democracy in Central Asia, it is also becoming a pioneer in building a digital environment as well as a digital economy.
Based on all the steps that we have taken, I believe that in the near future the Kyrgyz Republic will become an economically developed, socially prosperous and secure country with a developed agro-industrial complex and manufacturing potential. It will be a secure country that will be safe to live and visit in a framework of sustainable tourism, supported by its membership in the Mountain Partnership, with its unique natural, historical and cultural monuments along the great Silk Road. It will be a country of healthy, educated, cultured, free and prosperous people governed by a fair and accountable leadership.
The year 2040 will mark 1,200 years since the advent of the Kyrgyz Khanate in the tenth century, when Kyrgyz statehood reached its apex. We owe it to both our history and our future to reach 2040 as a strong, self-reliant and highly developed State.
The consequences of climate change now threaten all of us to some degree, and mountainous countries such as the Kyrgyz Republic are on the front lines, owing to the complex ecosystems associated with such terrain. The problems of climate change are having an impact on every sector of the Kyrgyz Republic’s economy and are causing significant damage from increasingly frequent natural disasters in mountainous areas, including mudflows, landslides, floods and avalanches.
We are particularly concerned about the accelerated melting of Kyrgyz glaciers, which are natural reservoirs and a source of fresh water not only for Central Asia but for the whole world. According to forecasts, by 2025 the total glacier area in the Kyrgyz Republic could decrease by 30 to 40 percent, which could lead to a drop in the water levels of Central Asian rivers. By 2100 the glaciers of the Kyrgyz Republic could vanish altogether. Our country is therefore promoting the implementation of joint projects to preserve glaciers in mountain ecosystems of upstream countries.
The basic essence of the transition to sustainable development is a matter of the survival of humankind and the preservation of the biosphere. Due to climate change, various rare animals and the biodiversity of our mountain ecosystems are threatened with extinction.
In particular, since the nineties, the global population of snow leopards has fallen by half. In 2013, we initiated and conducted the Global Snow Leopard Forum, marking the start of a noble mission: to make preserving that species and its ecosystem a single strategic nature environmental task. Only three weeks ago in Bishkek, we held the second International Snow Leopard and Ecosystem Forum. One of its main outcomes was a proposal by the Kyrgyz Republic to initiate a multi-country project at the regional level, with an emphasis on preserving our national and, no less important, global biodiversity.
In the modern world, mankind is forgetting its origins. In a chaotically fragmented world with increasing divisions, all nations need unifying factors and ideas rather than political ideas that divide peoples over religious beliefs or language. In that regard, our country has come up with a whole range of international projects and measures. In particular, to showcase the greatness of the nomadic civilization to the international community, the Kyrgyz Republic has launched a unique project, the World Nomad Games. The General Assembly provided international recognition for this project for its contribution to intercultural dialogue. Next year, we will be hosting the third Nomad Games, and we invite everyone to participate in them.
In July, we held an international forum on “Altai civilization and related peoples of the Altaic language family”. Its main goal was the development and popularization of common heritage and cultural exchange between peoples having common Altai roots, strengthening and expanding cooperation among the States belonging to the Altaic language family.
The international conference initiated by my country on the theme “Islam and the modern secular State” is dedicated to the strengthening of peace and the development of intercultural dialogue. It will be held on 28 and 29 September in Bishkek. We believe it is important to study experiences and exchange information on the interaction of the State and religious institutions and civil societies in secular countries.
All those initiatives represent a contribution by the Kyrgyz Republic to the preservation of peace and stability and the development of cultural diversity and tolerance as a counterweight to contemporary threats of terrorism and radicalism, and we believe that they will have fruitful results.
One of the key factors in good living standards in Central Asia is our mutually beneficial use of water and energy resources. The Kyrgyz Republic has consistently advocated the development and introduction in the region of economic mechanisms for water use. The world’s limited water resources will sooner or later lead to an understanding that water is an economic resource that requires reasonable use. I wish to emphasize in particular that water-use issues in Central Asia can and should be solved only by the States of the region through an open and constructive dialogue, taking into account the interests and needs of all countries. It is unacceptable for international and regional organizations to impose their own approaches and ways of developing cooperation in this area on the countries of Central Asia.
I would be remiss if I did not mention the problem of managing the numerous uranium tailings in the Kyrgyz Republic that we inherited from the Soviet Union. They pose a threat to the entire region. We all know that a number of large uranium-tailing dump sites are located in close proximity to rivers and water sources. In the event of an accidents at a tailing site, pollution of the region’s rivers with highly toxic waste could lead to large-scale ecological and humanitarian consequences and would imperil the lives and health of millions of people and even socioeconomic development in every Central Asian country.
That is why, in 2012, the Kyrgyz Republic initiated a proposal to adopt a special resolution on the matter of the uranium legacy in Central Asia, and the General Assembly adopted that text as resolution 68/218 in 2013. In the past five years we have made significant progress in solving problems of radiation and environmental safety. Now we see that it is time for a new Assembly resolution that takes account of the results that have been achieved. Today, here in New York, we will be having a special meeting on the issue, initiated by the Kyrgyz Republic and others. We believe that the meeting will enable us to come up with new programmes and joint measures aimed at recultivating uranium-tailing sites.
With regard to matters of peace and security and the sustainable development of all countries on the planet, I also want to mention the problem of terrorism. The international community must step up its efforts to fight terrorism, extremism and related problems such as illegal drug trafficking, trafficking in humans and arms, and money laundering. Unfortunately, the international community’s measures have been inadequate and have sometimes led to confrontation between States, while it is only by joint action and efforts that we can effectively counter the threats of terrorism and extremism.
I should not omit to mention the current situation in Myanmar and the plight of the Muslims there. Kyrgyzstan resolutely condemns the violence being perpetrated against the ethnic minority in Myanmar, and we earnestly call on all parties to the conflict to engage in peaceful negotiations.
We also urge all countries around the globe to uphold their commitment to the provisions of the international conventions on the non-proliferation of weapons of mass destruction.
It is encouraging to see the increasing role that the United Nations is playing in our collective efforts to confront the challenges and threats that we face today. But as that role increases, so does its accountability. It is the 15 members of the Security Council that currently decide the fate of the world. The consensus they reach determines matters of war and peace, security and stability in various parts of our planet. Moreover, the five permanent members of the Council can always block any decision. Kyrgyzstan therefore advocates the adoption of urgent measures to improve the Security Council that will enable it to take into consideration the interests of a majority of States.
Our world will continue to develop and change. It will continue to confront difficulties and crises, make breakthroughs and have successes in development. But all of us are united by the desire to preserve peace and concord on Earth. For that to happen, we need to provide equitable conditions and possibilities for development in every country, so that no one is left behind or left to cope with troubles and problems alone.
Implementing the Sustainable Development Goals, the Paris Climate Change Agreement and other agreements on the international agenda must remain the main priority of our joint action as an international community. Only together can we build a world based on cultural diversity; on dialogue, not sanctions; on preventive measures and greater accountability; a world where no one will be forgotten or left behind. So let us unite our efforts and help all people on Earth to live better and attain even a little more joy. Together we can build a world that provides a dignified life for everyone on our planet Earth.
(spoke in Kyrgyz; translation provided by the delegation)
As I end my speech, I would now like to address my beloved Kyrgyz people, my dear compatriots, in Kyrgyz. A thousand years later, the Kyrgyz nomads
have found their way again. For us to find that way, thousands of our forefathers had to sacrifice their lives and thousands of our mothers were left blinded by grief. Are there any mountains where no Kyrgyz bones are buried? Are there any valleys where no Kyrgyz blood has flowed?
In a few days’ time, the Kyrgyz people will elect their new leader. Let us not lose our way by following the oligarchs and leaders of other countries. We cannot let others trample on Kyrgyz leaders ever again. We cannot let our national wealth and our lands be sold off or given away again while ordinary people suffer. Let us not be deceived by money. Let us not be deceived by fancy words. Let us not look deceitfully at one another. Let us be honest with one another. We must preserve our dignity and our unity. We must preserve our motherland. We must preserve our people.